/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zach Boehnlein on 4/2/21.
The application has been amended as follows: 
Claim 1: A method of preparing an anisotropic polymer film comprising: providing a polymer film on a transportable conveyor acting as a second electrode, the polymer film including an orientable component, wherein the orientable component is polymer phases, dispersed particles, or both polymer phases and dispersed particles, the polymer film having a thickness, where the polymer film is UV-curable, supplying an electric field across an electric field application zone, where the electric field is generated by a first electrode positioned above the second electrode and having a first charge, the second electrode having a charge opposite of the first electrode, where the first electrode is a belt wrapped around two rollers, where the belt is a transparent conductive film, rotating the first electrode through the electric field application zone at a rotation speed, transporting the second electrode through the electric field application zone at a transport speed to thereby pass the polymer film through the electric field application zone, where the step of transporting includes contacting the first electrode and the polymer film and inducing orientation of the orientable component, adjusting the height of the belt by moving a back plate that is connected to the two rollers, where the step of adjusting by moving the back plate maintains the contacting of the first electrode and the polymer film, the first electrode includes a voltage source in constant contact therewith, where the voltage source is spring loaded in order to maintain the constant contact, and freezing the polymer film, by applying a UV light, to lock the orientation of the orientable component during the step of transporting and before the polymer film exits the electric field application zone to thereby produce an oriented polymer film, where the orientation of the orientable component is in the direction of the polymer film thickness, where the UV light is positioned between the two rollers and within the wrapped belt.


Claims 15, 26, and 34 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Cakmak, Klaase, and Kamada. However, none of these references disclosed a manner of adjusting the height of the belt/electrode in such a manner that the voltage source would always be maintained in contact therewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARMAND MELENDEZ
Examiner
Art Unit 1742

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742